Exhibit 10.1

 

MEDCO HEALTH SOLUTIONS, INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN

Adopted February 2, 2005

 

1. PURPOSE.

 

The principal purposes of the Medco Health Solutions, Inc. Executive Incentive
Compensation Plan (the “Plan”) are to provide annual incentives and rewards to
executive officers of Medco Health Solutions, Inc. (“Medco”) for contributing to
the success and growth of Medco and to assist Medco in attracting, motivating
and retaining these key employees on a competitive basis.

 

2. ADMINISTRATION OF THE PLAN.

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors of Medco (the “Committee”). The Committee shall consist of two or more
members of the Board who qualify as outside directors for purposes of section
162(m) of the Internal Revenue Code and the regulations promulgated thereunder
(“Section 162(m)”).

 

The Committee shall have all powers vested in it by the terms of this Plan, such
powers to include authority (within the limitations described herein) to select
the persons to be granted awards under the Plan, to determine the time when
awards will be granted, to determine whether performance objectives and
conditions for earning awards have been met, to determine whether awards will be
paid following the end of the award period or deferred, and to determine whether
an award or payment of an award should be reduced or eliminated.

 

For each Medco fiscal year, the Committee shall establish in writing (on or
before the latest date permitted under Section 162(m)) one or more performance
goals to be attained, which performance goals may be stated as alternative
performance goals. Performance goals may be based on any one or more of the
following business criteria as the Committee, in its sole discretion, may
select: earnings per share; net new sales; client satisfaction; member
satisfaction; revenue growth; corporate earnings; return on assets; return on
equity; return on investment capital; profits; cash flow; market value added;
economic value added; or earnings before interest, taxes, depreciation and
amortization.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including Medco, its shareholders and any
person receiving an award under the Plan.

 

3. ELIGIBILITY.

 

Executive officers of Medco are eligible to be granted awards under the Plan.

 

1



--------------------------------------------------------------------------------

4. AWARDS.

 

(a) Setting Awards. For each Medco fiscal year, the Committee shall establish
maximum incentive awards for particular levels of performance by Medco’s
executive officers. Subject to these maximums, target incentive awards may also
be established. The pre-established maximum awards shall apply to all
individuals who either are executive officers at the beginning of the fiscal
year or become executive officers during the fiscal year.

 

(b) Payment of Awards. Awards will be payable for a fiscal year upon
certification by the Committee that Medco achieved the performance target(s)
that the Committee had previously established for the year. No payment will be
made if the minimum performance target(s) is not met. The Committee may, in its
discretion, permit executives to defer the payment of awards in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended.

 

(c) Negative Discretion. Notwithstanding the attainment by Medco of one or more
specified performance targets, the Committee has the discretion, by participant,
to pay less than the maximum incentive award that relates to that level of
performance.

 

(d) Maximum Possible Award. No participant may receive an incentive award for a
Medco fiscal year that is more than $3,500,000.

 

5. MISCELLANEOUS PROVISIONS.

 

(a) Guidelines. The Committee may adopt from time to time written policies for
its implementation of the Plan.

 

(b) Withholding Taxes. Medco shall have the right to deduct from all Plan awards
any federal, state, local or foreign taxes required by law to be withheld with
respect to such awards.

 

(c) No Implied Rights. Except as set forth herein, no employee or other person
shall have any claim or right to be granted an award under the Plan. No employee
shall be entitled to payment of an award under this Plan unless they are
employed by Medco on the payment date. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee any right to be retained in
the employ of Medco or any of its subsidiaries, divisions or affiliates.

 

(d) Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by Medco and not charged to any award or to any employee receiving an
award.

 

(e) Funding of Plan. Medco shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any award under the Plan.

 

6. EFFECTIVE DATE, AMENDMENTS AND TERMINATION.

 

(a) Effective Date. The Plan shall become effective upon its approval by Medco’s
shareholders.

 

2



--------------------------------------------------------------------------------

(b) Amendments. The Committee may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any awards theretofore made under the
Plan.

 

In addition, unless the shareholders of Medco shall have first approved, no
amendment of the Plan shall be effective which would: (i) modify the eligibility
requirements for participation in the Plan, (ii) increase the maximum possible
award that may be paid to a participant under the Plan, or (iii) change the
business criteria that may be used for performance goals.

 

(c) Termination. No awards shall be made under the Plan after March 31, 2010.
Determination of the actual amount to be paid and payment may occur later.

 

3